Name: Commission Regulation (EEC) No 3378/86 of 4 November 1986 amending Regulation (EEC) No 2707/86 laying down detailed rules on the description and presentation of sparkling and aerated sparkling wines
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar
 Date Published: nan

 5. 11 . 86 Official Journal of the European Communities No L 310/5 COMMISSION REGULATION (EEC) No 3378/86 of 4 November 1986 amending Regulation (EEC) No 2707/86 laying down detailed rules on the description and presentation of sparkling and aerated sparkling wines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Article 54 (5) thereof, Whereas, owing to an error, Commission Regulation (EEC) No 2707/86 (3) does not correspond to the text put to the vote in the Management Committee for Wine ; whereas the said Regulation must therefore be rectified by introducing the necessary amendments, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2707/86 is hereby amended as follows : 1 . The first subparagraph of Article 6 ( 1 ) is replaced by the following : ' 1 . The sales description "aerated sparkling wine" referred to in Article 5 (2) (f) of Regulation (EEC) No 3309/85 shall appear on the label bearing the compul ­ sory information in characters of the same type with the smallest letters at least 3 mm hig.' 2 . Article 6 (2) is replaced by the following : '2 . Sales descriptions including the words "sparkling wine" and authorized by Member States under the second subparagraph of Article 14 ( 1 ) of Regulation (EEC) No 3309/85 for the designation of a beverage falling within Common Customs Tariff subheading 22.07 B I obtained by alcoholic fermentation of a fruit or other agricultural raw material shall be shown, within the same visual field as the other compulsory information, on the label in characters of the same type with the smallest letters at least 3 mm high .' 3 . In point 2 of Annex I, the point 'c) Jarque de Moncayo' is deleted . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 October 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p . 39 . (3) OJ No L 246, 30 . 8 . 1986, p . 71 .